Exhibit 23.1 Consent of Independent Registered Public Accounting Firm ChyronHego Corporation Melville, New York We hereby consent to the incorporation by reference in the Prospectus constituting a part of this Registration Statement of our report dated March 14, 2014, relating to the consolidated financial statements of ChyronHego Corporation (formerly Chyron Corporation) appearing in the Company’s Annual Report on Form 10-K for the year ended December 31, 2013. We also consent to the reference to us under the caption “Experts” in the Prospectus. /s/ BDO USA, LLP Melville, New York May 14, 2014
